UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
CARLOS LOPEZ, individually and on behalf
of others similarly situated,

                                      Plaintiff,
                                                                                ORDER
                   -against-
                                                                          19-CV-9115(VSB)(KNF)
CHINA CITY OF EAST 188TH STREET INC.
(D/B/A/ CHINA CITY RESTAURANT),
YOUYI HE, and XIAO YING HUANG,

                                       Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         IT IS HEREBY ORDERED that a settlement conference shall be held in the above-captioned

action on June 17, 2021, at 10:30 a.m. The conference will be held by telephone. The parties are directed

to call (888) 557-8511 and, thereafter, enter access code 4862532. The parties are also directed to review

and comply with the undersigned’s Procedures Applicable to Cases Referred for Settlement, which may

be found on the Court’s website. As set forth in the procedures, no later than three days before the

conference, the parties must provide Judge Fox: (1) a pre-conference letter; and (2) a completed

attendance form; these submissions shall be made via e-mail to: elizabeth_potter@nysd.uscourts.gov.

         Additionally, at least five days prior to the settlement conference, the parties must confer to

engage in good-faith settlement negotiations. Should the parties resolve the litigation prior to the

conference date, they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York                                   SO ORDERED:
       May 28, 2021
